Citation Nr: 9929439	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-39 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision in 
which the RO denied service connection for hypertension.  


FINDING OF FACT

No competent medical evidence has been presented to show that 
current hypertension is attributable to the veteran's 
military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for hypertension.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  If hypertension becomes manifest to a degree of 10 
percent or more within one year after discharge from service, 
it may be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology since service.  38 C.F.R. § 3.303(b) (1999).  
In short, a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
injury or disease incurred in or aggravated by service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
hypertension.  A well-grounded claim is one which is 
plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, the claim must fail and there is no 
further duty to assist in the development of that claim.  Id.  
A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Id.  Generally, in order for a claim 
of service connection to be well grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran has not presented a well-grounded 
claim of service connection for hypertension.  The veteran's 
service medical records are negative for treatment or 
diagnosis of hypertension.  On separation examination in May 
1970, there was a notation that the veteran's blood pressure 
was 160/90.  A three-day check was recommended.  Another 
document of record that appears to be the results of a three-
day blood pressure check shows readings of 138/72, 124/72, 
120/74, 130/78, 140/82 and 128/82.  

Post-service treatment records reflect that the veteran was 
treated for kidney problems at a private hospital in 
September and October 1974.  Records from that 
hospitalization show one blood pressure reading on October 
24, 1974 of 110/80.  There was no diagnosis of hypertension.

Subsequent treatment records show that the veteran was seen 
on numerous occasions at Citizens General Hospital from July 
1979 through April 1995 for treatment of ongoing kidney 
problems.  By the time of a hospital admission in March 1995, 
the veteran had blood pressure of 214/119.  Subsequent 
readings lowered to 153/96 and 162/90.  The diagnostic 
impression during that hospitalization included hypertension.  
Reports prepared in conjunction with this hospitalization 
show that the veteran reported that he had been told that he 
had mild high blood pressure during service, but that no 
medication was required.  He also indicated that he had 
undergone physical examinations off and on since service, and 
on those occasions his blood pressure had been okay.

At his RO hearing in February 1997, the veteran testified 
that he did not have any problems with his blood pressure in 
service until the time of his separation in May 1970.  He 
started taking blood pressure medication about one year 
before the hearing.  He did not receive any treatment for 
hypertension until about that time.  The veteran indicated 
that his blood pressure was controlled with medication.

Private treatment records from Citizens Family Healthcare 
indicate that the veteran has received treatment for 
hypertension.  Following an abnormal stress test, the veteran 
was referred to V. Srinivasan, M.D., a cardiologist, in June 
1997.  At that time, the veteran gave a history of 
hypertension for the previous two years.  The veteran's blood 
pressure was reported on that date to be 180/90.  He 
indicated that his blood pressure readings at home were 
usually around 130/80.  Following examination, the diagnostic 
impression was abnormal stress thallium with evidence for old 
inferior wall scar; clinical examination, history and 
electrocardiogram did not support any evidence for an old 
inferior wall myocardial infarction.  A subsequent stress 
echocardiogram was negative.

In summary, current medical evidence reveals that the veteran 
has a diagnosis of hypertension and is on medication for it.  
The service medical records fail to document any treatment or 
diagnosis of hypertension.  In addition, the veteran has not 
presented medical nexus evidence that links any currently 
diagnosed hypertension to military service or to continued 
symptoms since service.  Consequently, the Board concludes 
that competent nexus evidence has not been presented between 
current disability and military service as required by 
Caluza.  Additionally, absent the presentation of any 
evidence showing hypertension within one year of the 
veteran's separation from service, the presumption of § 3.307 
does not aid the veteran in his attempt to submit a well-
grounded claim.  Against this background, the claim of 
entitlement to service connection for hypertension is not 
well grounded and the appeal is denied.


ORDER

Service connection for hypertension is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

